Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 16-1471

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                             KENDALL FRANCIS,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                    Before

                         Howard, Chief Judge,
                   Stahl and Lynch, Circuit Judges.


     Scott Katz and Scott Katz Law on brief for appellant.
     Thomas E. Delahanty II, United States Attorney, and Renée M.
Bunker, Assistant United States Attorney, on brief for appellee.


                                June 7, 2017
             STAHL,   Circuit    Judge.         Defendant-appellant     Kendall

Francis pled guilty to one count of conspiracy to distribute heroin

and cocaine base in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(B), and was later sentenced to 108 months' imprisonment.

On appeal, Francis asserts that his sentence was procedurally

unreasonable     because   the       district    court   relied    on   clearly

erroneous facts when calculating his United States Sentencing

Guidelines     ("U.S.S.G."      or    "Guidelines")      offense   level    and

sentencing range.     Finding his arguments unpersuasive, we affirm.

                                        I.

             Because Francis appeals following a guilty plea, we draw

the facts from the plea agreement, the presentence report ("PSR"),

and the sentencing transcript.            See United States v. King, 741
F.3d 305, 306 (1st Cir. 2014).          Beginning in 2014, a multi-agency

investigation uncovered evidence that several individuals were

transporting narcotics from New York to Lewiston, Maine for resale.

As the investigation progressed, law enforcement concentrated on

Francis, nicknamed "Dew," and some of his possible associates,

including (among others) Christian Dent, Rebecca Thompson, Naquan

Eley, Randy Gosselin, and Corinthian Wright.1              These efforts led

investigators to Thompson and Dent's Lewiston apartment, located



     1 We have affirmed Wright's sentence in a companion opinion
issued on the same date as this opinion. United States v. Wright,
No. 16-1508, ___ F. App'x ___ (1st Cir. June 7, 2017).


                                      - 2 -
at 53 Shawmut Street.   Thompson informed law enforcement of this

apartment after she claimed, in an interview conducted while police

detained her on another matter, that Wright had "invested" in her

and her boyfriend Dent, had rented the apartment for them, and had

thereafter, along with her and Dent, sold cocaine and heroin from

the apartment.   Thompson later testified that Francis and Eley

remained in, and sold drugs from, the 53 Shawmut Street apartment

even after she and Dent moved out.

          Further investigatory efforts revealed that Wright had

also rented another nearby Lewiston apartment in November 2014, a

third-floor residence located at 174 Blake Street.2   The landlord

of that residence, meanwhile, identified Francis as having paid

him the December rent for that apartment.      Investigators also

learned that two other nearby apartments had recently been vacated:

a fourth-floor apartment located at 174 Blake Street and a fourth-

floor apartment located at 172 Blake Street. These two apartments,

although located in separate buildings, were connected by an

exterior walkway.3



     2 Statements from the property manager established that Wright
had changed the locks shortly after he began renting the apartment.
     3Presumably based in part on Thompson's claims, investigators
searched the 53 Shawmut Street apartment on December 10, 2014.
They found no drugs or firearms in the apartment at that time.
However, the search did yield a key, which investigators later
learned opened both the third- and fourth-floor apartments at
174 Blake Street.


                              - 3 -
            With this new information, law enforcement refocused

their     efforts     on     the    three   Blake    Street   apartments.       On

December 17, 2014, agents seized heroin from a female as she left

the third-floor apartment at 174 Blake Street.                  The next day, a

property manager told police that he had "found several firearms

and a large amount of narcotics" in the supposedly vacant fourth-

floor apartment at 172 Blake Street.                 Responding officers later

seized 272.4 net grams of cocaine base, four handguns, and various

personal effects from that apartment.               Subsequent testing revealed

that Wright's fingerprints were on two plastic bags that contained

some of these drugs.          The four firearms seized from this apartment

were found "in close proximity" to these bags.                Officers found one

of the firearms, meanwhile, within two plastic bags, one of which

had Eley's fingerprint on it.           The parties further stipulated that

the property manager later found a Maryland identification card in

the apartment.        The identification card bore Francis's name and

listed his height as 5' 11".4

            Following these discoveries, the landlord requested that

law     enforcement        also    search   the     fourth-floor   apartment   at

174 Blake Street.5            There, officers found two backpacks.             One


      4Gosselin later told investigators that he had repeatedly
obtained drugs from one of the Blake Street apartments, and that
he had seen both Eley and Francis while engaging in these
transactions.
      5
      We note that although investigators, during the course of
these searches, recovered DNA and fingerprint samples from the


                                        - 4 -
backpack contained personal effects and 100.7 net grams of heroin,

while the other contained personal effects and $8,077.51 in cash.

Agents also recovered a cellular phone.              Pursuant to a search

warrant, agents then seized a number of text messages from the

phone, including:

             An outgoing message, dated October 10, 2014,
              stating, "My name is dew like mountain dew."

             An outgoing message, dated November 11, 2014,
              stating, "i live in bmore but i work out of
              state."

             An incoming message, dated September 1, 2014,
              stating, "how tall are u," with a responsive
              outgoing message stating, "5 11"."

              Furthermore,     investigators      recovered      a    pair   of

toothbrushes during these searches, one from the fourth-floor

172 Blake Street apartment and one from the fourth-floor 174 Blake

Street   apartment.      The    DNA   recovered    from   both   toothbrushes

ultimately proved to be a match to Eley's DNA.                       The record

indicates, however, that these DNA samples were the only ones

recovered by investigators during the course of their searches.

              On December 30, 2014, investigators learned that a gun

used     in    a   violent      crime    was      reportedly     located     at

53 Shawmut Street.     The landlord of that apartment let agents into

the by-then vacant apartment, where a search revealed a loaded



fourth-floor apartments at 172 and 174 Blake Street, none matched
those of Francis.


                                      - 5 -
handgun   hidden    beneath     the   apartment's    floorboards.        As   the

government concedes, however, the PSR noted no known connection

between this gun and Francis or Wright.6

           The     government    then      brought   an   indictment     against

Francis, charging him with (1) conspiracy to distribute heroin and

more than 28 grams of cocaine base, 21 U.S.C. §§ 846, 841(a)(1),

841(b)(1)(B); (2) possession with intent to distribute more than

28 grams of cocaine base, 21 U.S.C. §§ 841(a)(1), (b)(1)(b); and

(3)   possession    with   intent     to    distribute    heroin,   21   U.S.C.

§§ 841(a)(1), (b)(1)(C).         Francis pled guilty to the conspiracy

charge,7 and the PSR attributed to Francis the drugs and cash

seized from the fourth-floor apartments at 172 and 174 Blake

Street.   In total, these amounts summed to 272.4 grams of cocaine

base, 100.7 grams of heroin, and $8,077.51.               When combined with

the drugs and cash seized from the 99 Horton Street apartment, the

PSR attributed 392.1 grams of cocaine base, 143.1 grams of heroin,


      6Because Francis's challenges only pertain to the drugs and
firearms recovered from the 53 Shawmut Street apartment and the
fourth-floor apartments at 172 and 174 Blake Street, we only
briefly describe the February 12, 2015 search of an apartment at
99 Horton Street in Lewiston, Maine. There, police seized -- and
the district court later attributed to Francis -- 119.7 net grams
of cocaine base, 42.4 net grams of heroin, and $2,351.00 from a
vest found on the back of the chair in which Francis was sitting
at the time of the search. Again, Francis does not dispute these
amounts or the district court's attribution of these amounts to
him at sentencing.
      7The district court later dismissed Counts Two and Three of
the indictment on the government's motion.


                                      - 6 -
and $10,428.51 to Francis, which ultimately yielded a Guidelines

base offense level of thirty. The PSR also recommended a two-level

firearm enhancement based on the guns found near the drugs and

cash recovered from the fourth-floor apartment at 172 Blake Street,

as well as a three-level acceptance-of-responsibility reduction.

These calculations resulted in a total offense level of twenty-

nine, and a corresponding Guidelines sentencing range of 108-135

months' imprisonment.

          Francis objected to the PSR's inclusion of the drugs and

cash from the Blake Street apartments.                He also disputed the

application of the firearm enhancement, arguing that it should not

apply "based on the 'mere fact that [his] identification card was

found in an apartment where drugs and firearms were located.'"

Despite   these     overtures,    the      PSR   remained   unaltered.     At

sentencing,   the     district     court     likewise   rejected    Francis's

challenges,   adopted    the     PSR's   recommendations,     and   sentenced

Francis to 108 months' imprisonment.             This appeal followed.

                                     II.

          Francis levies two challenges directed at the procedural

reasonableness of his sentence.          He first claims that the district

court incorrectly attributed the drug quantities recovered from

the fourth-floor apartments at 172 and 174 Blake Street to him

when, in fact, the government presented "almost no evidence linking

[him] with those units."       For similar reasons, Francis also argues


                                    - 7 -
that the district court mistakenly added a two-level sentencing

enhancement for firearm possession based on the four firearms

recovered from the fourth-floor apartment at 172 Blake Street and

the one firearm recovered from the apartment at 53 Shawmut Street.

              When   assessing   the    procedural     reasonableness     of    a

sentence, we apply a "multifaceted" abuse-of-discretion standard

that "review[s] factual findings for clear error, arguments that

the    sentencing    court    erred    in   interpreting   or    applying     the

guidelines de novo, and judgment calls for abuse of discretion

simpliciter."        United States v. Serunjogi, 767 F.3d 132, 142

(1st Cir. 2014) (quoting United States v. Leahy, 668 F.3d 18, 21

(1st   Cir.    2012)).       Francis,    however,    acknowledges      that   his

challenges are limited to aspects of the district court's factual

findings, meaning our review is only for clear error.               See, e.g.,

United States v. Miranda-Martinez, 790 F.3d 270, 276 (1st Cir.)

(reviewing a challenge to the factual findings that supported the

defendant's connection to a seized firearm in the context of a

drug trafficking conspiracy for clear error), cert. denied, 136 S.

Ct. 430 (2015); United States v. Trinidad-Acosta, 773 F.3d 298,

317 (1st Cir. 2014) (reviewing "individualized determinations of

drug quantities for clear error").             Under this lens, we find that

the record contains more than enough evidence to sustain both the

district   court's     drug    quantity     attribution    and   its   firearms

enhancement application.


                                       - 8 -
             A.      The Drug Quantity

             To start, the district court supportably concluded that

there was sufficient evidence connecting Francis to the drugs and

proceeds recovered from the Blake Street apartments.                       Under clear

error review, a district court's determination regarding the drug

quantity attributable to a defendant "will be upheld 'so long as

the   approximation       represents       a    reasoned     estimate       of    actual

quantity.'"       United States v. Sepúlveda-Hernández, 752 F.3d 22, 35

(1st Cir. 2014) (quoting United States v. Cintrón-Echautegui,

604 F.3d 1, 6-7 (1st Cir. 2010)).               These determinations "need only

be supported by a preponderance of the evidence."                        United States

v. González-Vélez, 587 F.3d 494, 502 (1st Cir. 2009).

             Of course, "in a conspiracy case, the sentencing court

cannot   automatically         assign     the     conspiracy-wide        amount    to   a

defendant.          Rather,      the     sentencing        court     must     make      an

individualized finding as to drug amounts attributable to, or

foreseeable by, that defendant."                   Id. (internal citations and

quotation marks omitted).           In this context, then, foreseeability

includes "not only . . . the drugs [Francis] actually handled but

also . . . the full amount of drugs that he could reasonably have

anticipated       would   be    within     the     ambit    of     the    conspiracy."

See United States v. Santos, 357 F.3d 136, 140 (1st Cir. 2004).

             Here,    the      district    court     did    not     clearly      err    in

concluding that a preponderance of the evidence established that


                                          - 9 -
members of the conspiracy used the Blake Street apartments to

further     their   drug         distribution     efforts      and   that    Francis

reasonably    could       have    foreseen     that   the    drugs   and    proceeds

recovered from these apartments were within the scope of and in

furtherance of that conspiracy.               First, Thompson's statements and

testimony    regarding       the       conspiracy's    operations     out   of   the

53 Shawmut Street apartment, and the apparent abandonment of its

operations at that apartment (with the exception of the gun

recovered during the December 30th search), established Francis's

connection    to    the    conspiracy's        drug   distribution     efforts   in

Lewiston, Maine.8         See United States v. Díaz-Arias, 717 F.3d 1,

26-27 (1st Cir. 2013) (noting that courts may consider third-party

proffer statements for sentencing purposes).                   Second, the record

contains ample evidence connecting the conspiracy, generally, and

Francis,    specifically,         to    the   Blake   Street    apartments.      The

landlord identified Wright and Francis as having paid, on separate

occasions, the rent for the third-floor apartment at 174 Blake

Street, and Gosselin's testimony indicated that Eley and Francis

distributed drugs out of that apartment.                    The key found in the

53 Shawmut Street apartment, meanwhile, opened both the third- and

fourth-floor apartments at 174 Blake Street, the latter of which


     8  The record also contains evidence that "[m]ultiple
cooperation sources . . . identified . . . Wright and Francis as
being among the people selling drugs from the . . . 53 Shawmut
Street [apartment]."


                                         - 10 -
was directly connected via an external walkway to the fourth-floor

apartment at 172 Blake Street.         The property manager similarly

recovered an identification card bearing Francis's descriptive

information from the fourth-floor apartment at 172 Blake Street,

and police found a cellular phone in the fourth-floor apartment at

174 Blake Street containing text messages that suggested Francis

owned the device.       From this evidence, the district court was

entitled to infer from "the whole of the record," United States v.

Doe, 741 F.3d 217, 235 (1st Cir. 2013) (quoting United States v.

Bernier, 660 F.3d 543, 545 (1st Cir. 2011)), that Francis "was

aware of the capacity at which the conspiracy was operating and,

thus, that the drug amount handled by the conspiracy was reasonably

foreseeable to him," Trinidad-Acosta, 773 F.3d at 317.

          Francis attacks each of these factual findings, claiming

that none definitively establishes his connection, as opposed to

his co-conspirators' connection, to the fourth-floor apartments at

172 and 174 Blake Street.       To start, Francis emphasizes that the

DNA and fingerprint evidence recovered from the Blake Street

apartments only links Wright and Eley to those locations.        Francis

also asserts that because a property manager purportedly found the

identification   card   after   law   enforcement   had   finished   their

search of the 172 Blake Street apartment, there is no "meaningful"

link between him, the identification card, and that apartment.          In

a similar vein, Francis further argues that the text messages


                                 - 11 -
recovered from the cellular phone all relate to non-drug-related

matters and were dated "more than a month before the cell phone

found its way into the 174 Blake Street apartment."               Finally,

Francis stresses that the key found at the 53 Shawmut Street

apartment "adds little given that Wright . . . and others were

also linked to [that] apartment."

            We disagree.   Francis's arguments essentially "boil down

to griping about the quality of the evidence at the sentencing

hearing," Doe, 741 F.3d at 235, and suggesting that the district

court's drug quantity attribution is not supported by any direct

evidence.     Regarding the former, it is well-established that

"[w]hen faced with conflicting facts relating to drug quantity, a

district court is at liberty to make judgments about credibility

and   reliability."     United   States   v.   Demers,   842 F.3d 8,   13

(1st Cir. 2016).      As to the latter, it is likewise clear that a

fact-finder is entitled to rely on circumstantial evidence in

drawing conclusions regarding drug quantity.        See United States v.

Hall, 434 F.3d 42, 61 (1st Cir. 2006).

            To that effect, we believe that the circumstantial and

other record evidence in this case "safely insulates the challenged

finding from clear-error attack."         See United States v. Sklar,

920 F.2d 107, 114 (1st Cir. 1990) (affirming the drug quantity

attributed to a defendant where, as in this case, the defendant

did not "suggest[] any serious methodologic flaw in the district


                                 - 12 -
court's calculation").         The text messages, identification card,

and key form compelling pieces of evidence from which the district

court could "plausibl[y] extrapolat[e]" that Francis was connected

to the Blake Street apartments and the drugs and proceeds seized

therefrom.    See Cintrón-Echautegui, 604 F.3d at 7; see also United

States v. Dunston, 851 F.3d 91, 101-02 (1st Cir. 2017) ("[W]here

there is more than one plausible view of the circumstances, the

sentencing court's choice among supportable alternatives cannot be

clearly erroneous." (alteration in original) (internal quotation

marks omitted) (quoting United States v. Ruiz, 905 F.2d 499, 508

(1st Cir. 1990))).       "Far from leaving us with the unyielding

feeling that a mistake has been made," the district court's

well-reasoned     analysis     of   the   PSR   and   other   record   evidence

"strikes us as eminently reasonable."            Doe, 741 F.3d at 238.      We

therefore affirm the district court's attribution of the drugs and

proceeds recovered from the Blake Street apartments to Francis.

             B.   The Firearm Enhancement

             Francis reiterates many of the arguments discussed above

in an effort to impugn the district court's application of the

Guidelines's      sentencing    enhancement      for    firearm   possession,

claiming that "there was essentially no evidence linking" him to

the   fourth-floor    apartment      at   172   Blake   Street.    Again,    we

disagree.




                                     - 13 -
          "The Sentencing Guidelines apply a two-level enhancement

to the base offense if the defendant possessed a firearm in

connection with the convicted offense."           Trinidad-Acosta, 773 F.3d

at 320 (citing U.S.S.G. § 2D1.1(b)(1)). Because this case involves

a conspiracy, Francis need not "have possessed the weapon h[im]self

or even to have known about it" in order for the enhancement to

apply.   See United States v. Greig, 717 F.3d 212, 219 (1st Cir.

2013). Instead, the government need only prove, by a preponderance

of the evidence, that it was "reasonably foreseeable that a

co-conspirator   would    possess    a   weapon     in   furtherance   of   the

criminal activity."      Id.   If the government establishes that the

defendant or a co-conspirator "possessed a weapon during the

offense, the defendant may avoid application of the enhancement if

he can show that it is 'clearly improbable that the weapon was

connected with the offense.'"         Miranda-Martinez, 790 F.3d at 276

(quoting U.S.S.G. § 2D1.1 cmt. 11(A)).9

          As   noted   above,    the     district    court's   finding      that

members of the conspiracy, including Francis, used the vacant Blake

Street apartments, connected to each other via an external walkway,

to store drugs and guns during the relevant time period was not



     9 The government argues that Francis failed to address the
"clearly improbable" element in his brief and, consequently, has
waived any challenge to that aspect of the district court's
sentencing decision. Given that the issue is easily resolvable on
the merits, we decline to decide the waiver issue.


                                    - 14 -
clearly erroneous.       Francis could also reasonably foresee that one

of   his   co-conspirators        would   procure   and     store    firearms   in

furtherance of the criminal conspiracy, especially where, as here,

investigators      found    the   firearms     in   close   proximity     to    the

recovered drugs.         See, e.g., id. (stating that we have "often

observed that 'firearms are common tools' in drug trafficking

conspiracies involving large amounts of drugs" (quoting United

States v. Bianco, 922 F.2d 910, 912 (1st Cir. 1991))); United

States v. Thongsophaporn, 503 F.3d 51, 59 (1st Cir. 2007) (noting

that the presence of a gun at a drug distribution location "may

allow" courts to "infer[] that the weapon was present for the

protection    of   the     drug   operation"    (quoting     United    States   v.

Corcimiglia, 967 F.2d 724, 727 (1st Cir. 1992))).                   Therefore, it

was not clearly improbable that the firearms recovered from the

fourth-floor apartment at 172 Blake Street were connected with the

drug conspiracy and, consequently, Francis.10

                                      III.

             For these reasons, Francis's sentence is AFFIRMED.




      10Because we rest our conclusion on the evidence connecting
Francis to the firearms recovered from the Blake Street apartments,
we need not address Francis's connection to the firearm recovered
from the 53 Shawmut Street apartment.


                                     - 15 -